Title: To Benjamin Franklin from Joshua Johnson, 22 April 1779
From: Johnson, Joshua
To: Franklin, Benjamin


Honble. Sir.
Nantes 22 April 1779
I was duly favoured with your much esteemed of the 8 Instant & in conformity to your recommendation have had two interviews with Mr. D. Acosta on the subject of those Goods he prepared under a Contract with Mr. A. Lee for the State of Virginia & find that he has Shipped all but the Musketts to America on his own Account which makes it utterly Impossible to do any thing with him, indeed from Inquiry I dont think him competant to the undertaking & I again must trouble you with my Solicitations to obtain this Loan if possible for the State of Maryland. I need not point out to you that Money is more advantagious to the State than for Goverment to furnish the Goods wanted, with Cash I can obtain every thing from the first hand and leave a great saving.— You will be pleased to let me know your Intentions & Success in this Negotiation and believe me to remain always most sincerely.— Sir. Your most Obedt. Hble. Servt.
Joshua Johnson
His Excellency Benjamin Franklin Esqr. Passy.
 
Addressed: His Excellency / Benjamin Franklin Esqr / American Plenipotentiary / at the Court of / [in a different hand] A Passy / Pres Paris / De C. de Versailles
Notation: Joshua Johnson Apr 22 1779
